DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/22/2022 (“Amendment”). Claims 1-4 are currently under consideration. The Office acknowledges the amendments to claim 1. Claims 5-7 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objection are persuasive, and the objection is accordingly withdrawn.
Further, because the argument made in the interview of 08/22/2022 that Kuroshaki does not teach “a first fluid bag configured to expand and contract by a fluid entering and exiting” is persuasive, this action is made NON-FINAL.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure increase/reduction mechanism” in claims 1 and 2, “control unit” in claims 1, 3, and 4, “pressure detection device” in claim 1, and “calculation unit” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “pressure increase/reduction mechanism,” the structure of claims 3 or 4; for “control unit,” a CPU as in ¶ 0054 of the specification as filed; for “pressure detection device,” pressure sensors 31A1 and 31A2 shown in Fig. 4; and for “calculation unit,” the CPU processing according to the algorithm described in ¶ 0076).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0053708 (“Quinn”) in view of US Patent Application Publication 2005/0240109 (“Inoue”) and US Patent Application Publication 2005/0251052 (“Sano”).
Regarding claim 1, Quinn teaches [a] blood pressure information measurement device (Title, Abstract) comprising: a cuff (Fig. 1, cuff 10) comprising a first fluid bag configured to expand and contract by a fluid entering and exiting a [port] of the first fluid bag (Fig. 2, first inflatable bladder 34 and first port 22), and a second fluid bag accommodated in the first fluid bag and configured to expand and contract by a fluid entering and exiting a [port] of the second fluid bag (Fig. 2, second inflatable bladder 36 and second port 24, both bags expanding and contracting via fluid provided through the ports), wherein the first [port] is disposed at a position corresponding to an outer edge section of the second fluid bag or a position further outward than the outer edge section (Fig. 1, port 22 located at an outer edge section of inflatable bladder 36); a pressure increase/reduction mechanism configured to increase and decrease an internal pressure in an internal space of the first fluid bag and an internal pressure in an internal space of the second fluid bag (¶ 0038, a pump); … .
Quinn does not appear to explicitly teach a control unit configured to control operation of the pressure increase/reduction mechanism; a pressure detection device configured to detect the internal pressure of the first fluid bag and the internal pressure of the second fluid bag; and a calculation unit configured to calculate blood pressure on the basis of pressure information detected by the pressure detection device with the cuff being worn at a measurement site; wherein in calculating the blood pressure using the pressure detection device and the calculation unit, the control unit controls the operation of the pressure increase/reduction mechanism such that after the internal space of one fluid bag of the first fluid bag and the second fluid bag is pressurized and expanded until the internal pressure of the one fluid bag reaches a predetermined pressure, the internal space of the other fluid bag of the first fluid bag and the second fluid bag is pressurized and expanded while the one fluid bag is kept sealed, and the internal pressure of the internal space of the one fluid bag and the internal pressure of the internal space of the other fluid bag are increased. Quinn further does not appear to explicitly teach fluid entering and exiting the first and second fluid bags via respective first and second nipples.
Inoue teaches controlling pumps, valves, and pressure sensors of a blood pressure monitor using a CPU, to increase and decrease pressure in associated fluid bags (Fig. 4, CPU 30 controlling sections 52 and 54 to supply and discharge air to/from bags 50 and 51 - see ¶ 0056). Each bag has an associated pressure sensor (Fig. 4, sensors 52 and 54), both of which are used in calculating blood pressure (Fig. 1). In operation, the internal pressure of a fluid bag is increased to a predetermined pressure (Fig. 4, measurement bladder 50 - ¶ 0065, pre-pressurization using a predetermined amount of air - also see Fig. 10, showing the pre-pressurization). After pre-pressurization, Inoue teaches pressurizing another air bag while the first air bag is kept sealed (Fig. 4, pressing-securing air bag 51 - ¶ 0065, closing valve 44 and supplying air - also see Fig. 10, showing the pump for the pressing-securing air bag turning on after pre-pressurization. Note that this is before actual “pressurization” of the measurement bladder, as shown). The pressurization of the pressing-securing air bag 51 increases the pressure in the other air bag as shown in the top panel of Fig. 10.
Sano teaches using a nipple as the communication means between an air bag bladder and a tube for pressurization/depressurization (¶ 0052).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automation components of Inoue into Quinn, using e.g. two pressure sensors, pumps, and a CPU for inflation and deflation, to enable pressurizing the bladders 34 and 36 independently (e.g. pressurizing bladder 34 first, and then bladder 36), as in Inoue, for the purpose of being able to determine that the cuff has been appropriately wrapped (Inoue: ¶¶s 0065 and 0066) before beginning pressure measurement (Inoue: Fig. 1, ST7-ST9), and as the automation of a manual activity (see MPEP 2144.04(III)). It also would have been obvious to use nipples to supply and discharge fluid into/from the fluid bags, as in Sano, since they are a known means of airtightly interfacing bladders with tubing (Sano: ¶ 0052).
Regarding claim 2, Quinn-Inoue-Sano teaches all the features with respect to claim 1, as outlined above. Quinn-Inoue-Sano further teaches wherein the pressure increase/reduction mechanism, after the internal space of the first fluid bag is pressurized and the internal pressure of the first fluid bag reaches a first pressure, pressurizes the internal space of the second fluid bag while the first fluid bag is kept sealed (as above, pressurizing bladder 34 and then pressurizing bladder 36).
Regarding claim 3, Quinn-Inoue-Sano teaches all the features with respect to claim 2, as outlined above. Quinn-Inoue-Sano further teaches wherein the pressure increase/reduction mechanism comprises a first pressure pump and a second pressure pump (Inoue: Fig. 4, pumps 33 and 43), the first pressure pump pressurizes the internal space of the first fluid bag, the second pressure pump pressurizes the internal space of the second fluid bag (Inoue: as in Fig. 4), and the control unit, after the first pressure pump is driven with the second pressure pump being stopped, controls operation of the pressure increase/reduction mechanism to drive the second pressure pump with the first pressure pump being stopped (Inoue: Fig. 10, pump on/off signals).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn-Inoue-Sano in view of US Patent 6,336,901 (“Itonaga”).
Regarding claim 4, Quinn-Inoue-Sano teaches all the features with respect to claim 2, as outlined above. Quinn-Inoue-Sano does not appear to explicitly teach wherein the pressure increase/reduction mechanism comprises a single pressure pump, a fluid supply path, and a switching valve, the pressure pump pressurizes the internal space of the first fluid bag and the internal space of the second fluid bag, an end on a first side of the fluid supply path is connected to the pressure pump, an end on a second side of the fluid supply path branches into a first supply path connected to the first fluid bag and a second supply path connected to the second fluid bag, the switching valve is provided at a point along the fluid supply path and switches between a state in which a fluid is supplied to the first fluid bag via the first supply path and a state in which a fluid is supplied to the second fluid bag via the second supply path, and the control unit, by controlling operation of the pressure pump and the switching valve, pressurizes the internal space of the second fluid bag via the fluid supplied via the second supply path, after the internal space of the first fluid bag is pressurized via the fluid supplied via the first supply path.
Itonaga teaches using a switching valve and one pump to selectively deliver pressure to one of two separate bags (Fig. 6, pump 60 pressurizing bag 11 or bag 12 via three-way cock 61 - also see Figs. 7A-7C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a switching valve and one pump in the combination, as in Itonaga, instead of the dual pump and valve arrangement of Inoue, as the simple substitution of one known air pressurization arrangement for another, both arrangements usable in the case of two air bags. This would also have been obvious to do for the purpose of reducing the number of components required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/535,163 (“the 163 application”) in view of Inoue and Sano. Claim 1 of the 163 application teaches all features except for independent pressurization of both air bags, which is taught by Inoue as shown above, and the arrangement of the air bag nipples, which is taught by Inoue and Sano (Sano teaching the use of nipples, and Fig. 4 of Inoue teaching the location of the port with respect to the bag/bladder). Such would have been obvious to incorporate for the purpose of being able to determine that the cuff has been appropriately wrapped (Inoue: ¶¶s 0065 and 0066) before beginning pressure measurement (Inoue: Fig. 1, ST7-ST9), and for the purpose of making sure that the nipples and tubes did not overlap or interfere with each other (Inoue: Figs. 4 and 5) during different stages of inflation (Inoue: ¶ 0065, Fig. 10).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed 02/22/2022 and presented during the interview of 08/22/2022 have been fully considered. In response to the arguments regarding the rejections under 35 USC 103, they are persuasive because Kuroshaki does not teach “a first fluid bag configured to expand and contract by a fluid entering and exiting,” and the combination did not describe using nipples for interfacing between the fluid bags and tubes. Therefore, a new grounds of rejection is presented in view of Quinn, Inoue, and Sano. All claims remain rejected.
Applicant includes an argument based on the second fluid bag being expanded prior to the first fluid bag. However, this is not the embodiment that was elected.
The double patenting rejection in view of the 163 application is maintained as above, while the rejection in view of the 904 application is withdrawn because that application is no longer pending.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791